DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).	
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 20110029741 A1) in view of Sinclair (US 20100217926 A1).

A data processing method for a data storage device comprising a memory device and a memory controller, ([Kuo 0012, Fig. 2] memory device comprises a plurality of
memories and a controller) wherein the memory device comprises a plurality of memory blocks, the memory controller is coupled to the memory device and configured to access the memory device, and the method is performed by the memory controller ([Kuo 0012, Fig. 2] memory device comprises a plurality of memories and a controller. The plurality of memories is for data storage. The controller receives write data and a write logical address from a host, converts the write logical address to a write physical address and where conventional memory is accessed through addresses and made up of blocks and pages [Kuo 0008, 0020]) and comprises: configuring a first predetermined memory block and a second predetermined memory block as buffers to receive data from a host device; ([Kuo Figs. 2, 4] The memories 212,214,216, and 218 respectively have buffer areas 222,224,226, and 228. The buffer areas 222, 224, 226, and 228 comprise at least one memory block for data storage.) and determining to use the first predetermined memory block or the second predetermined memory block to receive the data according to one or more write addresses corresponding to a write command received from the host device, ([Kuo 0012, 0022, 0024 Fig.2, 4] the controller 210 writes the data to a buffer area of a buffer area of a substitute memory of the target memory and the buffer data table stores information about all buffered data stored in the buffer area of the substitute memory. In one embodiment, each of the memories 212, 214,216, and 218 has a corresponding buffer data table stored in the controller 210)
([Kuo 0012, 0022, 0024 Fig.2, 4] the controller 210 writes the data to a buffer area of a buffer area of a substitute memory of the target memory).
Kuo does not explicitly teach further comprises: writing the data to the first predetermined memory block when the one or more write addresses indicate that the data to be written by the host device is management data of a file system of the host device; ([]) and
writing the data to the second predetermined memory block when the one or more write addresses indicate that the data to be written by the host device is not the management data of the file system of the host device. Kuo does disclose write data and a write logical address is received from a host, the write logical address is then converted to a write physical address, a target memory corresponding to the write physical address is then determined and based on the target memory state, the write data is written to a buffer area ([Kuo abstract, 0022, Fig. 5]).
	Sinclair teaches further comprises: writing the data to the first predetermined memory block when the one or more write addresses indicate that the data to be written by the host device is management data of a file system of the host device; ([Sinclair 0069, 0165, Figs. 2, 7, 9] buffer capacity for active file being written by the host where files are assigned a contiguous range of available logical addresses and ranges of addresses are also commonly allocated for specific purposes, such as a particular range for the host operating software) and writing the data to the second predetermined memory block when the one or more write addresses indicate that the data to be written by the host device is not the management data of the file system of the host device ([Sinclair 0069, 0165, Figs. 2, 7, 9] buffer capacity for active file being written by the host where files are assigned a contiguous range of available logical addresses and ranges of addresses are also commonly allocated for specific purposes, including various file objects or user data [Sinclair 0073, 0158]).
Kuo and Sinclair are analogous art because they are from the same field of endeavor in memory storage systems. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Kuo and Sinclair before him or her to modify the memory device of Kuo to include the file based interface of Sinclair, thereafter the memory device is connected to file based interface. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the memory device to utilize the data storage blocks within the memory with increased efficiency as suggested by Sinclair. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Kuo with Sinclair to obtain the invention as specified in the instant application claims.
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.
	
Referring to claims 2 and 8, taking claim 8 as exemplary, Kuo in view of Sinclair teaches
The data processing method as claimed in claim 7, wherein the one or more write addresses are logical addresses ([Kuo abstract] logical address).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.

Referring to claims 3 and 9, taking claim 9 as exemplary, Kuo in view of Sinclair teaches
The data processing method as claimed in claim 7, wherein when a value corresponding to a write address is less than a predetermined value, it is determined that the data to be written by the host device is the management data of the file system of the host device ([Sinclair 0085, 0117] host instead logically addresses each file by a unique fileID (or other unique reference) and offset addresses of units of data (such as bytes) within the file. This file address is given directly to the memory system controller, which then keeps its own table of where the data of each host file are physically stored and if value falls within particular range (i.e. less than a predetermined value) of logical addresses for the host operating software (management data)).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.
The same motivation that was utilized for combining Kuo and Sinclair as set forth in claims 1 and 7 is equally applicable to claims 3 and 9.

Referring to claims 4 and 10, taking claim 10 as exemplary, Kuo in view of Sinclair teaches
The data processing method as claimed in claim 7, wherein when a value corresponding to a write address falls within a range of logical addresses configured by the host device for storing the management data of the file system of the host device, the data to be written by the host device is determined as the management data of the file system of the host device ([Sinclair 0085, 0117] host instead logically addresses each file by a unique fileID (or other unique reference) and offset addresses of units of data (such as bytes) within the file. This file address is given directly to the memory system controller, which then keeps its own table of where the data of each host file are physically stored and if value falls within particular range (i.e. within range) of logical addresses for the host operating software (management data)).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.
The same motivation that was utilized for combining Kuo and Sinclair as set forth in claims 1 and 7 is equally applicable to claims 4 and 10.

Referring to claims 5 and 11, taking claim 11 as exemplary, Kuo in view of Sinclair teaches
([Sinclair 0065, 0070, 0073, Fig. 10] particular range is allocated for the host operating software, file allocation table (FAT), and the like).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.
The same motivation that was utilized for combining Kuo and Sinclair as set forth in claims 1 and 7 is equally applicable to claims 5 and 11.

Referring to claims 6 and 12, taking claim 12 as exemplary, Kuo in view of Sinclair teaches
The data processing method as claimed in claim 7, wherein the memory device is a flash memory device ([Kuo 0003] invention relates to memories, and more particularly
to nonvolatile memories including flash memory [Kuo 0008-0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding memory devices and write management.
US 20070033364 A1
US 20060184723 A1
US 20060129749 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132